         Case 4:21-cv-00408-MCC Document 1-7 Filed 03/05/21 Page 1 of 15




                 Exhibit G to Notice of Removal




4825-9309-6159
         Case 4:21-cv-00408-MCC Document 1-7 Filed 03/05/21 Page 2 of 15




4825-9309-6159
         Case 4:21-cv-00408-MCC Document 1-7 Filed 03/05/21 Page 3 of 15




4825-9309-6159
         Case 4:21-cv-00408-MCC Document 1-7 Filed 03/05/21 Page 4 of 15




4825-9309-6159
         Case 4:21-cv-00408-MCC Document 1-7 Filed 03/05/21 Page 5 of 15




4825-9309-6159
         Case 4:21-cv-00408-MCC Document 1-7 Filed 03/05/21 Page 6 of 15




4825-9309-6159
         Case 4:21-cv-00408-MCC Document 1-7 Filed 03/05/21 Page 7 of 15




4825-9309-6159
         Case 4:21-cv-00408-MCC Document 1-7 Filed 03/05/21 Page 8 of 15




4825-9309-6159
         Case 4:21-cv-00408-MCC Document 1-7 Filed 03/05/21 Page 9 of 15




4825-9309-6159
        Case 4:21-cv-00408-MCC Document 1-7 Filed 03/05/21 Page 10 of 15




4825-9309-6159
        Case 4:21-cv-00408-MCC Document 1-7 Filed 03/05/21 Page 11 of 15




4825-9309-6159
        Case 4:21-cv-00408-MCC Document 1-7 Filed 03/05/21 Page 12 of 15




4825-9309-6159
        Case 4:21-cv-00408-MCC Document 1-7 Filed 03/05/21 Page 13 of 15




4825-9309-6159
        Case 4:21-cv-00408-MCC Document 1-7 Filed 03/05/21 Page 14 of 15




4825-9309-6159
        Case 4:21-cv-00408-MCC Document 1-7 Filed 03/05/21 Page 15 of 15




4825-9309-6159
